J-E02005-19


                                  2020 PA Super 252

    COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT
                                                             OF PENNSYLVANIA
                             Appellee

                        v.

    DAVID SANTANA

                             Appellant                       No. 3488 EDA 2017


          Appeal from the Judgment of Sentence entered July 18, 2017
                In the Court of Common Pleas of Monroe County
               Criminal Division at No: CP-45-CR-0000031-2017


BEFORE: BOWES, J., SHOGAN, J., LAZARUS, J., OLSON, J., STABILE, J.,
        DUBOW, J., KUNSELMAN, J., NICHOLS, J., and MURRAY, J.

DISSENTING OPINION BY STABILE, J.:                        FILED OCTOBER 20, 2020

        I respectfully dissent. I believe the Majority paints too broadly in

reaching the result that there was an ex post facto violation underlying

Appellant’s criminal sentence for failing to comply with the registration

requirements of 42 Pa.C.S.A. § 4915.1(a)(3), as required under the Sexual

Offender Registration and Notification Act (“SORNA”) in effect at the time of

his sentencing on July 18, 2017.1              While I agree fully with the Majority’s

recitation of our law regarding ex post facto considerations, I believe the

Majority errs by not focusing on the more narrow and relevant question in this

case.    Our task here is not to decide whether the entirety of SORNA’s

registration provisions in their entirety may be retroactively applicable to
____________________________________________


1   42 Pa.C.S.A. §§ 9799.10 et seq.
J-E02005-19



Appellant without an ex post facto violation.2       Rather, the ex post facto

analysis we must engage in requires only that we determine whether

Appellant’s registration failures supporting his conviction disadvantage him

more than the registration obligations he already is subject to under New York

law. I conclude the relevant provisions of SORNA do not, and therefore would

affirm the trial court’s denial of Appellant’s motion to withdraw his guilty plea.

        In 1983, New York State convicted Appellant of Rape in the First Degree,

a felony under New York law. Appellant became subject to New York’s Sex

Offender Registration Act (“SORA”) enacted on January 21, 1996,3 because

he was convicted of a registrable offense and was on parole or probation

supervision as of the date of that Act’s enactment. Trial Court Opinion,

10/17/17, at 1 n.2. There is no dispute that Appellant was subject to

registration under SORA. As the Majority notes, New York considers SORA a

civil, regulatory consequence of Appellant’s conviction that does not violate

the Ex Post Facto Clause (U.S. Const. art. I, § 10) and, therefore, does not

prohibit New York from applying the law retroactively. Majority Opinion at 4

n.5. SORA classifies Appellant as a Level three sex offender and, as such,

imposes lifetime registration upon him in that state.       Trial Court Opinion,

____________________________________________


2 Appellant in his statement of question presented references both the state
and federal Ex Post Facto Clauses. He, however, makes no substantive
distinction between these clauses in the arguments presented. Therefore,
references herein to "Ex Post Facto Clause(s)” should be deemed a reference
to both clauses, unless the context indicates otherwise.

3   N.Y. Correct. Law §§ 168 and 168-a-w.

                                           -2-
J-E02005-19



10/17/17, at 1 n.2. As under SORNA, the failure of a sex offender to register

or verify required information under SORA constitutes a felony. N.Y. Correct.

Law § 168-t.

      Appellant moved to Pennsylvania in November 2015 and, as required

under SORNA, registered with the Pennsylvania State Police (“PSP”). His New

York conviction for rape qualifies as a Tier III sexual offense under SORNA

thus requiring lifetime registration as a sexual offender in Pennsylvania. 42

Pa.C.S.A. §§ 9744.14(d), 9799.15(a)(3).

      In September 2016, the PSP was conducting routine verification checks

on sex offenders and noticed a discrepancy regarding Appellant’s Internet

identifiers. Trial Court Opinion, 10/17/17, at 2. Investigation revealed that

Appellant reported to the PSP on six occasions subsequent to November 2015,

but never reported any Internet identifiers. Pursuant to search warrant, the

PSP subsequently found Facebook account information associated with

Appellant that revealed several indicators, including a registered email

address and phone number, as well as a second phone number not registered

with the PSP. On November 7, 2016, Appellant was interviewed by the PSP

and it was determined he failed to report in a timely manner termination of a

phone number, the addition of another number, commencement of

employment, and the use of two Internet identifiers. Id. at 3. Appellant was

charged with various registration crimes and eventually pled guilty to failure

to comply with registration requirements under Section 4915.1(a)(3).




                                    -3-
J-E02005-19



      Immediately       following   our     Supreme     Court’s    decision    in

Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), Appellant moved to

withdraw his guilty plea for violating Section 4915.1(a)(3) on the basis that

his SORNA registration requirement was an unconstitutional ex post facto

punishment for his 1983 crime. As such, Appellant claimed he could not have

failed to register, verify, and provide accurate information as required under

SORNA. The Majority considers Appellant’s argument to be “because Muniz

exempted [Appellant] from SORNA, he unknowingly and erroneously pleaded

guilty to the crime of failing to register - a crime he could not have committed,

as a matter of law.” Majority Opinion at 5. The Majority opens its analysis

stating that Appellant raises one issue in this appeal: “whether the trial court

abused its discretion and erred as a matter of law when it determined

[Appellant’s] registration and conviction under SORNA did not violate the state

and federal Ex Post Facto Clauses.”       Id.   Based on Muniz, the Majority

ultimately concludes,

      Pennsylvania impermissibly penalized Mr. Santana under SORNA’s
      registration requirement for a crime that predated SORNA by 30
      years. The Ex Post Facto Clauses forbids [sic] this state action.
      Mr. Santana’s registration requirement under SORNA was an
      after-the-fact punishment and, therefore, unconstitutional.
      Accordingly, he had no duty to comply with those requirements
      and his conviction for ignoring them, under 18 Pa.C.S.A.
      § 4915.1(a)(3), was a manifest injustice and must be overturned.

Id. at 19-20. Both Appellant and the Majority approach the issue in this case

as if the entirety of SORNA’s registration scheme for non-SVP offenders, as in




                                      -4-
J-E02005-19



Muniz, was the controlling and relevant issue in this case. In my opinion, this

is error.

      Appellant was charged with various registration crimes for failing to

timely report and update his phone numbers, Internet identifiers, and place

of employment as required under SORNA. He pled guilty to a single count of

failure to comply with registration requirements under Section 4915.1(a)(3).

Appellant’s conviction was not dependent upon the entirety of SORNA’s

registration scheme being applied to him. Rather, his conviction was based

upon his failure to comply with several discrete SORNA registration provisions:

namely, the failure to register and update the aforesaid information.

      In Muniz, our Supreme Court granted review to determine whether

SORNA’s non-SVP registration provisions, as applied retroactively to Muniz,

were unconstitutional under the Ex Post Facto Clauses of the United States

and Pennsylvania constitutions.     Muniz was not a case that addressed

whether Appellant was properly convicted under 4915.1(a)(3) for failure to

comply with some of SORNA’s registration provisions.      The Court’s holding

was limited to finding that SORNA’s registration provisions, as a whole to be

punitive, could not be applied retroactively to Muniz without violating the Ex

Post Facto Clauses because his conviction predated SORNA’s enactment.

SORNA however has never been held to be unconstitutional.

      In my opinion, the relevant inquiry is not whether SORNA’s registration

provisions as a whole were improperly applied retroactively to Appellant.

Rather, the issue is whether the specific registration failures committed by

                                     -5-
J-E02005-19



Appellant could serve as a basis for sustaining his conviction for violating

Section 4915.1(a)(3). Our inquiry should be whether SORNA’s requirement

to update and verify an offender’s phone numbers, Internet identifiers, and

place of employment, could be applied retroactively to Appellant as a result of

his 1983 rape conviction in New York without violating the Ex Post Facto

Clauses. The answer to this question, as will be discussed infra, depends upon

whether SORNA changes or inflicts a greater punishment than SORA to the

disadvantage of Appellant.

      Critical to relief under the Ex Post Facto Clause is not a right to less

punishment, but the lack of fair notice and governmental restraint when the

legislature increases punishment beyond that prescribed when a crime was

consummated. Muniz, 164 A.3d at 195 (citations omitted). Based on these

concerns, four categories of laws that violate the Ex Post Facto Clause have

been identified: first, every law that makes an action done before the passing

of the law, which innocent when done, criminal, and punishes such action;

second, every law that aggravates a crime or makes it greater than it was

when committed; third, every law that changes punishment and annexes a

greater punishment than the law at the time the crime was committed; and

fourth, every law that alters the legal rules of evidence and receives less, or

different, testimony than the law required at the time of the commission of an

offense in order to convict. Id. Only the third category is applicable in this

case. Two critical elements must be met for a criminal law to be deemed ex

post facto: it must be retrospective, i.e., it must apply to events occurring

                                     -6-
J-E02005-19



before its enactment, and it must disadvantage the offender affected by the

law. Only those laws that disadvantage a defendant and fall within one of

these categories are ex post facto laws and constitutionally infirm. Id. at 195-

96.

      Both Appellant and the Majority rely heavily upon the holding in Muniz.

In my opinion, they both overlook a critical fact that distinguishes Muniz from

the instant appeal. In Muniz, the appellant was not lawfully subject to any

prior registration requirements imposed under Pennsylvania law or elsewhere.

In this case, there is no dispute Appellant was lawfully subject to offender

registration under SORA before he came to Pennsylvania. For ex post facto

purposes, there were no applicable pre-existing registration requirements in

Muniz against which to compare SORNA’s registration scheme to determine

if Muniz was further disadvantaged by SORNA.        Here, there is a prior and

lawful registration scheme, SORA, against which SORNA’s registration

requirements may be measured to determine whether Appellant has been

further disadvantaged in Pennsylvania in violation of the Ex Post Facto

Clauses. In effect, SORA functions as a benchmark against which to measure

the retroactive application of SORNA for ex post facto purposes.

      With these considerations in mind and keeping within the more narrow

focus that defines the ex post facto issue in this case, the criminal statute

under which Appellant was convicted can be examined. The central inquiry is

whether the relevant registration provisions retroactively applied to Appellant




                                     -7-
J-E02005-19



impose a greater disadvantage upon him than those to which he is subject

under New York’s SORA law.

     The criminal statute under which Appellant pled guilty, Section

4915.1(a)(3), provides:

     Failure to comply with registration requirements.

     (a)   Offense defined.--An individual who is subject to
           registration under 42 Pa.C.S. § 9799.13 (relating to
           applicability) commits an offense if he knowingly fails to:

           (1)   register with the Pennsylvania State Police as required
                 under 42 Pa.C.S. § 9799.15 (relating to period of
                 registration), 9799.19 (relating to initial registration)
                 or 9799.25 (relating to verification by sexual offenders
                 and Pennsylvania State Police);

           (2)   verify his address or be photographed as required under
                 42 Pa.C.S. § 9799.15, 9799.19 or 9799.25; or

           (3)   provide accurate information when registering under 42
                 Pa.C.S. § 9799.15, 9799.19 or 9799.25.

18 Pa.C.S.A. § 4915.1(a)(emphasis added).

     SORNA is made applicable to Appellant under section 9799.13(7).

     § 9799.13. Applicability.
     The following individuals shall register with the Pennsylvania State
     Police as provided in sections 9799.15 (relating to period of
     registration), 9799.19 (relating to initial registration) and 9799.25
     (relating to verification by sexual offenders and Pennsylvania
     State Police) and otherwise comply with the provisions of this
     subchapter:
                                     ***
     (7) A sexual offender required to register in a sexual offender
     registry in another jurisdiction or in a foreign country based upon
     a conviction for a sexually violent offense or under a sexual


                                     -8-
J-E02005-19


       offender statute in the jurisdiction where the individual is
       convicted and:
       (i) has a residence in this Commonwealth or is a transient;
       (ii) is employed within this Commonwealth; or
       (iii) is a student within this Commonwealth.
42 Pa.C.S.A. § 4799.13.
       In pertinent parts, sections 4799.15, 4799.19, and 4799.25,

referenced in Section 4715.1(a)(3), provide:

       § 9799.15. Period of registration.
       (a) Period of registration.--Subject to subsection (c), an
       individual specified in section 9799.13 (relating to applicability)
       shall register with the Pennsylvania State Police as follows:
                                           ***
        (3) An individual convicted of a Tier III sexual offense 4 shall
       register for the life of the individual.
                                           ***
       (e) Periodic in-person appearance required.--Except as
       provided in subsection (f) and subject to subsections (g) and (h),
       an individual specified in section 9799.13 shall appear in person
       at an approved registration site to provide or verify the
       information set forth in section 9799.16(b) (relating to registry)
       and to be photographed as follows:
                                           ***
        (3) An individual convicted of a Tier III sexual offense shall
       appear quarterly.

42 Pa.C.S.A. § 9799.15.

____________________________________________


4 A Tier III sexual offense includes a similar offense under the laws of another
jurisdiction or country or under a former law of this Commonwealth.
42 Pa.C.S.A. § 9799.14(d)(13). Appellant's conviction of rape qualifies as a
Tier III offense in Pennsylvania.

                                           -9-
J-E02005-19


      § 9799.19. Initial registration.
      (a) General rule.--An individual set forth in section 9799.13
      (relating to applicability) shall initially register with the
      Pennsylvania State Police as set forth in this section.
                                         ***
      (i) Initial registration if convicted or adjudicated delinquent
      outside Commonwealth.--
      (1)    An individual subject to registration under section
      9799.13(7), (7.1) or (7.2) shall appear in person at an approved
      registration site to provide the information set forth in section
      9799.16(b) to the Pennsylvania State Police within three business
      days of establishing residence, commencing employment or
      commencing enrollment as a student within this Commonwealth.
      In addition, the individual shall comply with the other provisions
      of this subchapter, including section 9799.15 (relating to period
      of registration).
42 Pa.C.S.A. § 9799.19.
      § 9799.25.    Verification        by     sexual   offenders     and
      Pennsylvania State Police.
      (a) Periodic verification.--Except for initial registration as
      provided in section 9799.19 (relating to initial registration) and in
      accordance with section 9799.15(a) (relating to period of
      registration), sexual offenders shall verify the information
      provided in section 9799.16(b) (relating to registry) and be
      photographed as follows:
                                      ***
        (3) An individual convicted of a Tier III sexual offense shall
        appear in person at an approved registration site quarterly.
42 Pa.C.S.A. § 9799.25.
      Section 9755.16(b), relating to the registration information to be

provided by a sexual offender, referenced in all three of the above provisions,

provides in pertinent part:

      § 9799.16. Registry.

                                     - 10 -
J-E02005-19


      (b) Information provided by sexual offender.--An individual
      specified in section 9799.13 (relating to applicability) shall provide
      the following information which shall be included in the registry:
      (1) Primary or given name, including an alias used by the
      individual, nickname, pseudonym, ethnic or tribal name,
      regardless of the context used and any designations or
      monikers     used   for  self-identification in  Internet
      communications or postings.
      (2) Designation used by the individual for purposes of
      routing or self-identification in Internet communications or
      postings.
      (3) Telephone number, including cell phone number, and any
      other designation used by the individual for purposes of routing or
      self-identification in telephonic communications.
                                      ***
       (9) Name and address where the individual is employed or
      will be employed. In order to fulfill the requirements of this
      paragraph, if the individual is not employed in a fixed workplace,
      the individual shall provide information regarding general travel
      routes and general areas where the individual works.
42 Pa.C.S.A. § 9799.16(b)(emphasis added).

      Assuming for the moment Appellant is subject to SORNA’s registration

requirements, Appellant qualifies as a Tier III sex offender. As such, he had

an initial and a continuing obligation upon his move to Pennsylvania to register

with the PSP and to report to the PSP with the frequency required to register

and verify his registration information. Specifically as it concerns this case,

Appellant had this obligation with regard to his phone numbers, Internet

identifiers, and places of employment. His failure to do so was sufficient to

support conviction under Section 4715.1(a)(3).




                                     - 11 -
J-E02005-19


      Having established that Appellant’s registration failures were sufficient

to convict under Section 4715.1(a)(3), the inquiry as to whether SORNA’s

registration obligations were punitive and, therefore, violative of the Ex Post

Facto Clause can be examined. A proper inquiry must compare New York’s

SORA registration requirements with those under SORNA to determine

whether subjecting Appellant to SORNA’s relevant registration requirements

places him at a greater disadvantage than the registration requirements

imposed upon him under New York’s SORA law.                        As stated, this does not

require a wholesale analysis of SORNA’s registration requirements, since we

need only be concerned with whether or not the registration requirements—

the   failures   of   which       led    to   Appellant’s        conviction   under    Section

4915.1(a)(3)—were more onerous than those imposed under New York’s

SORA law.        It is unnecessary, in my opinion, to engage in a broader

consideration of SORNA as argued by Appellant and performed by the

Majority. Any inquiries pertaining to registration requirements that did not

form the basis for Appellant’s conviction are irrelevant to the ex post facto

consideration before this Court.

      As a Level three offender under SORA and a Tier III offender under

SORNA,     Appellant,      as     a     convicted      rapist,   has   lifetime    registration

requirements.      Cf.     N.Y.       Correct.      Law    §     168-h(2),    42      Pa.C.S.A.

§ 9799.15(a)(3).         Therefore, the duration of the registration requirement




                                              - 12 -
J-E02005-19


under SORNA does not further disadvantage Appellant from the registration

duration under New York’s SORA.

      Under SORA, a Level three offender must personally verify his or her

address with the local law enforcement agency every 90 calendar days after

release or after, as the case here, commencement of parole or post-release

supervision. N.Y. Correct. Law §§ 168-f(3) and 168-h(3). Under SORNA, a

Tier III sexual offender must appear quarterly (every 90 days) in person at

an approved registration site to verify information provided under section

9799.16(b), including current address information.          42 Pa.C.S.A. §§

9799.25(a)(3) and     9799.16(b)(3).    Once again, Appellant is not further

disadvantaged under SORNA than he is under SORA.            Both laws require

Appellant to appear personally at the appropriate office on a quarterly basis.

      Under SORNA an individual convicted of a Tier III offense must also

appear quarterly not only to verify his or her address, but also to verify the

information set forth in Section 9799.16(b), which includes the remaining

registration information Appellant failed to provide to the PSP relating to

phone numbers, Internet identifiers, and employment.             42 Pa.C.S.A.

§§ 9799.25(a)(3), 9799.16(b)(2)(3) and (9). Admittedly, New York’s SORA

law does not require quarterly appearances to verify this additional

information. Instead, verification of this additional information is to be done

by mailing a provided verification form to the New York State Division of

Criminal Services (“Division”) on each anniversary date of the sex offender’s


                                    - 13 -
J-E02005-19


initial registration for the entire period in which he or she is required to

register. N.Y. Correct. Law § 168-f(2). Nonetheless, SORNA’s requirement

to appear personally every quarter to verify this additional information does

not further disadvantage Appellant, because Appellant already must appear

quarterly under SORA to verify his address information.

      Finally, under SORNA, a sex offender must appear in person at an

approved registration site within three business days to provide current

information relating to any change in, inter alia, residence, employment,

telephone numbers, and Internet identifiers. 42 Pa.C.S.A. § 9799.15(g). By

contrast, under New York’s SORA law, a sex offender must register with the

Division no later than ten calendar days after any change of address, Internet

accounts, Internet identifiers, or employment.   N.Y. Correct. Law § 168-f(4).

The difference between the time in which updated information is to be

provided as between SORNA and SORA can be as little as five days (since

SORNA speaks in terms of three business days) or as many as seven days. I

conclude this difference does not further unconstitutionally disadvantage

Appellant for ex post facto purposes for several reasons. First, both statutes

require prompt update of changes in this information. While SORNA requires

this information within three business days, SORA requires the information no

later than ten days, which certainly includes time less than ten days, or as

little as three days. Second, I do not find the difference between five and

seven days significant. Third, information changes relating to phone numbers,


                                    - 14 -
J-E02005-19


employment, and Internet identifiers do not normally recur with any

predictable frequency.    It therefore is possible that any update of this

information will never be triggered for the entire duration of an offender’s

registration period. On the other hand, it is also possible that these updates

may occur more frequently than expected. The record is silent in this case as

to how this condition relates to Appellant and he offers no argument

otherwise.

      To summarize, Appellant pled guilty and was convicted of violating

Section 4715.1(a)(3) for failure to provide accurate information to the PSP

with regard to his phone numbers, Internet identifiers, and employment. Any

one of these failures was sufficient to sustain his conviction for failure to

comply with registration requirements under this criminal statute. Although

SORNA’s registration requirements were applied retroactively to sustain

Appellant’s conviction, there was no ex post facto violation because the burden

upon Appellant under SORNA did not further disadvantage him from the

registration requirements to which he was already subject under New York’s

SORA law.     Consequently, offenders like Appellant cannot relocate to

Pennsylvania and escape the registration requirements imposed under New

York’s law. The trial court’s order denying Appellant’s motion to withdraw his

guilty plea therefore should be affirmed.


      Judge Dubow joins this dissenting opinion.




                                    - 15 -